DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a hair transplant device with a coring needle and a splitting needle.
II, claim(s) 14-15, drawn to a hair transplant device with a coring needle configured to move between an opened position and a closed position based on a heat memory of a material.
Group III, claim(s) 16-26, drawn to a hair transplant system comprising a plurality of hair transplant devices.
Group IV, claim(s) 27-29, drawn to a method of performing a hair transplant procedure using an automated transplant device.
Group V, claim(s) 30-32, drawn to a method of performing a hair transplant procedure using a hair transplant device and a mold.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature of Group I, a housing at least partially surrounding one of the coring needle and the splitting needle, is not shared by Groups II-V. The technical feature of Group II, the coring needle having a distal cutting end configured to move between an opened position and a closed position based on a heat memory of a material of the distal cutting end, is not shared by Groups I and II-V. The technical feature of Group III, a matrix arranging a plurality of hair transplant devices to perform multiple extractions and implantations of hair follicles in a coordinated manner, is not shared by Groups I-II and IV-V. The technical feature of Group IV, a method of performing a hair transplant procedure using an automated transplant device, is not shared by Groups I-III and V. The technical feature of Group V, a method of performing a hair transplant procedure using a hair transplant device and a mold, is not shared by  lack unity of invention because the groups do not share the same or corresponding technical feature.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figs. 1-8B depict a single hair transplant device with a housing.
	Sub-Species AI: Figs. 20A-20B depict a splitting needle with a pair of movable walls.
	Sub-Species AII: Figs. 20C-20H depict a coring needle configured to be opened and closed due to heat memory.
	Sub-Species AIII: Figs. 22A-22C depicts a spring loaded coring needle.
Species B: Figs. 9 and 12-17 depict an array of hair transplant devices. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
 lack unity of invention because even though the inventions of these groups require the technical feature of a hair transplant device comprising: a coring needle forming a coring lumen configured to extract a hair follicle from a donor site; a splitting needle configured to create an opening in a recipient site; a housing at least partially surrounding one of the coring needle and the splitting needle; and a user interface extending from the housing and movable relative to the coring needle to push the hair follicle from the coring lumen into the opening in the recipient site formed by the splitting needle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bodduluri et al. (US 2007/0078473 A1).  
Bodduluri discloses a hair transplant device (tool 32; Fig. 3) comprising: a coring needle (harvesting cannula 38) forming a coring lumen configured to extract a hair follicle from a donor site (Fig. 4); a splitting needle (implanting cannula 36) configured to create an opening in a recipient site ([0028]); a housing (proximal hub 34) at least partially surrounding one of the coring needle and the splitting needle (Fig. 4); and a user interface (elongate obturator 52) extending from the housing and movable relative to the coring needle to push the hair follicle from the coring lumen into the opening in the recipient site formed by the splitting needle (as elongate obturator 52 is slidably positioned in the harvesting cannula 38 and is capable of pushing the hair follicle from harvesting cannula 38 into the opening in the recipient site formed by the implanting cannula 36; Fig. 4; [0033]).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771